Title: From David Humphreys to David Hunt, 1 September 1782
From: Humphreys, David
To: Hunt, David


                        Sir
                            Hd Qrs Ver Planks Point Septr 1st 1782
                        
                        It is the pleasure of His Excellency the Commander in Chief, that you put yourself under the Orders of Col. Sheldon who is appointed to command at Bedford and in that quarter.  I am Sir Your Most Obd. Sert
                        
                            D. Humphrys Aid de Camp 
                        
                    